Citation Nr: 0927706	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1952 to 
August 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss was not affirmatively shown to 
have been present during service and was not manifest to a 
compensable degree within one year of separation from 
service; the weight of the competent evidence does not 
demonstrate that current bilateral hearing loss is causally 
related to active service.

3.  Tinnitus was not affirmatively shown to have been present 
during service; the weight of the competent evidence does not 
demonstrate that current tinnitus is causally related to 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and service connection for 
sensorineural hearing loss may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA sent a letter to the appellant in April 
2005, prior to the RO decision in June 2006.  That letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  Service treatment 
records, private medical treatment records and VA outpatient 
treatment records have been obtained and associated with the 
claim file.  The appellant was afforded VA examinations.  The 
examinations were adequate in that they were conducted by a 
skilled professional who reviewed the claim file, had access 
to the appellant's history interviewed the appellant, 
examined the appellant and accurately reported the history.

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection, 
given that he has been provided all the criteria necessary 
for establishing service connection, we find that there has 
been essential fairness.

Legal Criteria

The Veteran is claiming entitlement to service connection for 
bilateral tinnitus and bilateral hearing loss disability.  
Specifically, he contends that his bilateral tinnitus and 
bilateral hearing loss disability were incurred due to noise 
exposure while working as an aircraft engine mechanic aboard 
an aircraft carrier.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including sensorineural hearing loss, if it is manifested to 
a compensable degree within the year after service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

If the preponderance of the evidence is against the claim, it 
is denied but if the preponderance of the evidence supports 
of the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2008).

Factual Background

In this case, service treatment records are completely silent 
for any complaints of or treatment for tinnitus or bilateral 
hearing loss.  An August 1956 separation physical shows that 
the Veteran's ears were normal and hearing acuity was 15/15 
for spoken voice.  A September 1957 examination following 
separation, performed for purposes of transferring the 
Veteran to a pay unit again showed his ears as normal.  
Hearing acuity was again 15/15.  In the accompanying Report 
of Medical History, the appellant reported to be in very good 
health, and denied any ear trouble.  

Post-service medical treatment records show that the Veteran 
was seen in April 2002 for complaints of decreased hearing 
acuity and reported a history of excessive noise exposure due 
to occupational and military activities.

At a February 2006 VA examination, the Veteran reported a 
history of noise exposure in the military due to aircraft 
noise and jet engines without ear protection, and 
occupational noise exposure to commercial flying with the use 
of earplugs following service, as well as mechanic work prior 
to service.  He also reported sporadic recreational noise 
exposure to hunting.  After a physical examination, the 
Veteran was diagnosed with tinnitus.  It was noted that in a 
case history form from April 2002 the Veteran denied 
tinnitus.  

Audiometric testing was conducted and yielded the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
55
LEFT
30
40
50
55
50

He was diagnosed with bilateral sensorineural mild to 
moderately severe hearing loss.

The examiner opined that there was insufficient information 
available to render an opinion regarding nexus to service 
without resorting to speculation.  He further stated that a 
review of the claim file indicated the Veteran's hearing 
acuity was evaluated three times during service and each 
examination showed a whisper test of 15/15 bilaterally.  He 
noted that the whisper test does not show frequency specific 
information to determine hearing acuity, and therefore he 
could not render an opinion without resorting to speculation.  
He noted no complaints of tinnitus were reported in the 
medical files and that the Veteran was seen in April 2002 at 
the VA and he did not report tinnitus or any descriptive 
thereof.  Finally, he noted the Veteran has a history of 
occupational noise exposure to commercial aircraft with the 
use of hearing protection and mechanic work prior to service, 
and a history of sporadic recreational noise exposure to 
hunting.  

A private audiogram of May 2007 was performed and the Veteran 
was diagnosed with mild sloping to severe sensorineural 
bilateral hearing loss.  

In a May 2007 letter the appellant's private physician stated 
that the Veteran had a history of noise exposure in the 
military for which he had a bilateral mild sloping to severe 
sensorineural hearing loss with accompanying tinnitus.  He 
opined that in his clinical impression, with reasonable 
certainty there was a high likelihood that the Veteran's 
ringing and nerve deafness were secondary to noise exposure 
in the military.  

A VA examination report of August 2007 notes the Veteran 
reported a history of military noise exposure from jet engine 
and denied experiencing any occupational or recreational 
noise exposure.  He noted a history of tinnitus which the 
Veteran reported started in 1958 with etiology related to 
anti-aircraft guns.  

Audiometric testing was conducted and yielded the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
55
LEFT
30
40
50
55
50

He was diagnosed with mild to severe sensorineural bilateral 
hearing loss and bilateral tinnitus.  

The examiner opined that he could not resolve this issue of 
whether the bilateral hearing loss and bilateral tinnitus 
were related to service without resort to mere speculation.  
He noted that a review of the Veteran's claim folder was 
completed and an enlistment examination of August 1952 and 
release examination of August 1956 both failed to yield any 
puretone audiological information.  Therefore, he stated, 
insufficient information is available to render the requested 
opinion on hearing loss without resorting to speculation.  
Regarding the tinnitus claim, he stated that the military 
file also failed to provide any information pertaining to 
tinnitus.  Therefore, insufficient information is available 
to render the requested opinion on tinnitus without resorting 
to speculation.  

Analysis

The evidence above shows a diagnosis of bilateral hearing 
loss disability and tinnitus, therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.

After a careful review of the evidence of record the Board 
finds that the Veteran's claim for service connection for 
tinnitus and bilateral hearing loss must fail.  Indeed, there 
is no showing of hearing loss or tinnitus during service or 
for many years thereafter.  Moreover, there is no reliable 
competent evidence of record otherwise linking his current 
hearing loss disability and tinnitus to his service.

In the present case, the Veteran is claiming entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As previously noted, the Veteran contends that his hearing 
loss and tinnitus are due to exposure to jet engine noise 
while aboard an aircraft carrier in service.  

The Veteran's DD-214 shows that his last duty assignment was 
the USS YORKTOWN, an aircraft carrier, and that his specialty 
was aircraft engine mechanic.  Based on the evidence of 
record, the Board concludes that the Veteran was exposed to 
noise during active service.  Indeed, his contentions of 
noise exposure, even if not occurring during combat, are 
consistent with the circumstances of his service.  Thus, such 
contentions are accepted here.  See 38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently diagnosed hearing loss and tinnitus is causally 
related to such exposure.  

On the basis of the service medical records, hearing loss and 
tinnitus were not affirmatively shown during service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.385.  After 
service, sensorineural hearing loss, meeting the standard of 
hearing loss under 38 C.F.R. § 3.385 and tinnitus were first 
demonstrated in 2006, more than 50 years after service.  The 
first recorded complaint of hearing loss was not until 2002.  
That time-frame is well beyond the one-year presumptive 
period following separation from service in 1968 for the 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Also, the absence of documented complaints of hearing loss 
from 1965 to 2002 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

As noted above, in rendering their opinions as to the 
etiology of the Veteran's hearing loss and tinnitus, the VA 
examiners stated in February 2006 and August 2007 that 
without detailed audiometric records contemporaneous to the 
Veteran's military service, and in the absence of any 
reported hearing loss or tinnitus in service, they could not 
assess the relationship between the Veteran's hearing loss 
and tinnitus and noise exposure in service without resorting 
to mere speculation.  They provided detailed rationales and 
stated they had reviewed the claims file, the Veteran's 
reported history, service treatment records, and private 
medical treatment records.  

The above opinions amount to non-evidence with regard to 
whether the Veteran's hearing loss is due to his service.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (a medical 
opinion in which the medical professional does not opine on a 
specific question asked by VA is non- evidence as to that 
question).  However, this does not mean that the opinion is 
inadequate.  Here, the audiologists explained their reasoning 
for not rendering an opinion as to the etiology of the 
Veteran's hearing loss and tinnitus.  This explanation is 
rationale and sufficient.  Service connection cannot be 
granted based on speculation.  38 C.F.R. § 3.102; see also 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) 
(speculative medical opinion as to etiology cannot establish 
a nexus to service).  Nor is there any reason to obtain 
another opinion.  Given that the audiologists explained that 
an opinion as to whether the Veteran's hearing loss was due 
to service, without the necessary evidence from the time of 
service, would be speculative, another opinion that purported 
to answer the nexus question in that absence of such evidence 
would also likely be speculative at best.

The Board acknowledges that the Veteran's private physician 
stated that the Veteran's bilateral hearing loss and tinnitus 
are due to noise exposure in service.  However, the Board 
finds that such opinion is unreliable.  The opinion was 
provided without a review of the claim file including service 
treatment records and outpatient treatment records.  
Moreover, the opinion was a bare conclusory statement without 
any rationale provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight.)  

The Board further acknowledges the Veteran's statements that 
he had decreased hearing and tinnitus since his active 
service.  Moreover, the Board notes the Veteran's reports of 
tinnitus starting in 1958, as stated at the August 2007 VA 
examination.  The Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in the present case, the Veteran's assertions of a 
continuity of hearing loss and tinnitus since active service 
are not persuasive.  Indeed, while acknowledging his post-
service noise exposure, there are still no complaints or 
treatment for hearing loss from 1956 until at least 2002 when 
he first sought evaluation or treatment for hearing loss.  
Moreover, with regard to the tinnitus, while the Veteran 
stated at the August 2007 VA examination that his tinnitus 
started in 1958, in 2002 he did not report any tinnitus or 
history thereof.  Therefore, his allegations of tinnitus in 
1958 are not persuasive.  Moreover, other findings in the 
record call into question his overall credibility.  For 
example, upon VA examination in February 2006, the Veteran 
reported an extensive history of occupational noise exposure 
outside of service.  He also reported sporadic recreational 
noise exposure.  However, upon subsequent VA examination in 
August 2007, the Veteran flatly denied any occupational or 
recreational noise exposure, which is clearly not an accurate 
statement in light of his earlier reports.  

Overall, the absence of documented complaints or treatment 
for decades following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  Considering this, and in light of some 
inconsistencies in the Veteran's statements to the VA 
examiners, it is concluded that continuity of symptomatology 
has not been established either by the competent evidence or 
by the Veteran's statements.

Furthermore, no competent reliable evidence causally relates 
the current hearing loss or tinnitus to active service.  As 
noted above, the private physician's opinion is not deemed 
reliable.  Moreover, the Board notes that the Veteran himself 
believes that his current hearing loss disability and 
tinnitus are attributable to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, the question of etiology here involves 
complex medical issues which he is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, despite the Veteran's in-service noise 
exposure, there is no basis for a grant of service connection 
for hearing loss and tinnitus.  For the reasons expressed 
above, the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim for service connection for 
a low back disability.  Such development would ensure that 
the Veteran's due process rights, including those associated 
with the VCAA, and VA regulations implementing VCAA, are met.  
The specific bases for remand are set forth below.

The Veteran maintains that service connection is warranted 
for a low back disability which had its onset in service.  He 
indicated that he injured his back in service and that he has 
continued to experience problems with his lower back ever 
since his discharge from service.

Significantly, the service treatment records show that in 
September 1953 the Veteran was seen for a stiff back 
resulting from lifting.  

Post-service private medical treatment records include a 
lumbar myelogram demonstrating disc defects at L3-4 and L4-5.  
Consistent with the myelogram findings, the Veteran was 
diagnosed with left L4-5 ruptured disc with probable free 
fragment.   That same month the appellant underwent a left 
L4-5 hemilaminectomy and discectomy and exploration of L5-S1 
on the left side.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, supra, at 83.

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current low back disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back.  The claims folder should be made 
available to the examiner for review.  
All tests and studies (including x-
rays) deemed necessary should be 
accomplished.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  It is requested 
that reasoning be afforded in support 
of any opinion provided.  If a response 
cannot be offered without resorting to 
speculation, the examiner should state 
why it would be speculative to provide 
an answer.

2.  Thereafter, readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
decision remains adverse in any way, 
the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC), which 
includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The 
SSOC must provide reasons and bases for 
the decisions reached.  The Veteran and 
his representative must then be 
afforded an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


